Citation Nr: 9907861	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1948 to May 
1950, and September 1950 to October 1951.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of aphakia or presbyopia in service is 
not of record.

2.  Competent evidence attributing a left eye disability to 
service has not been presented.


CONCLUSION OF LAW

The claim for service connection for a left eye disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is based on the appellant's disagreement with a 
denial by the RO in June 1995 of service connection for a 
left eye disability, specifically, presbyopia and aphakia.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Savage v. Gober, 10 Vet. App. 488 (1997).  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. at 93.

Fire related service was indicated in response to the RO's 
request for service medical records from the National 
Personnel Records Center.  The obligation of the Board to 
explain its findings and conclusions and to consider 
carefully the benefit-of -the-doubt rule is especially 
heightened in cases where the service medical records are 
presumed destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the separation examination at the 
conclusion of the appellant's second and last period of 
active service is of record.

Clinical evaluation of the eyes was normal in the separation 
examination conducted in October 1951.  His distance vision 
was said to be 20/20 in both eyes.  He had orthophoria at 20 
feet and his accommodation and field of vision were normal.

Records from Southeast Alabama Medical Center document 
treatment for aphakia and presbyopia in June 1994.

In a January 1995 statement, the appellant indicated that 
there was no other medical evidence to support his claim.  In 
his August 1995 VA Form-9 Appeal to the Board of Veteran's 
Appeals, he stated that his eye condition could have been 
caused from some other problem related to his active duty 
including his job or places he was stationed while on active 
duty.  

Competent evidence of a current left eye condition is of 
record.  The private medical records documented diagnoses of 
aphakia and presbyopia in 1994.

Competent evidence of a left eye disability in service is not 
of record.  The Board recognizes that the service medical 
records were destroyed with the exception of the separation 
examination.  This examination noted a normal condition of 
the left eye at the time of the appellant's last separation 
from service.  Aphakia and presbyopia were not noted in 
service.  At the time of his separation, his eye examination 
was normal.  The first diagnosis of record is in 1994, many 
years after separation from service.

There is no competent evidence linking the current eye 
conditions to service.  The only opinion that attempts to 
make such a connection is the appellant's statements that 
his current eye problems may have been caused by the places 
he was stationed or the jobs that he had in service.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Accordingly, the appellant's theories as to what might have 
caused his current eye problems are not competent evidence.  
The appellant's own, unsupported opinions do not give rise 
to a well grounded claim.  There is no competent evidence 
that links the current disabilities to service.

The claim, therefore, for service connection for a left eye 
disability is not well grounded.  The Board notes that in the 
June 1995 rating decision and the July 1995 Statement of the 
Case, the RO stated that the condition identified as 
presbyopia is considered a congenital or developmental defect 
which was unrelated to military service and not subject to 
service connection.  See 38 C.F.R. § 3.303(c) (1998).  The 
Board notes that the appellant was given notice by the RO of 
the reasons and bases upon which it based its denial and has 
declined to present any evidence that would demonstrate that 
his presbyopia was service incurred and not 
congenital/developmental.  Therefore, due process 
considerations have been met.  At this time, there is no 
competent evidence of chronic eye disease or injury in 
service, and no competent professional has established that 
the separation findings of 20/20, orthophoria, normal 
accommodation and normal field of vision are indicative of 
pathology.  Equally important is the fact that the veteran 
has presented no competent evidence linking diagnoses, first 
established decades after service, with service.

When the veteran has not met his burden of submitting a well 
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his or her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the VA 
fulfilled its obligation under section 5103(a) in the 
Statement of the Case issued in July 1995.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
that may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

The Board acknowledges that it has decided the appeal on a 
different basis than did the RO.  When the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must be considered whether the claimant has been 
given adequate notice and opportunity to respond and, if 
not, whether the claimant will be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the appellant has not been prejudiced by the 
decision herein.  The appellant was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.  See Meyer v. Brown, 9 Vet. App. 
425, 431 (1996).  Further, the appellant was adequately 
informed of the deficiencies in the evidence by the RO the 
appellant has not identified any other competent evidence 
that would complete the application, but in fact indicated 
in January 1995 that there was no other evidence.

The appellant has not asserted nor is there evidence that he 
served in combat, therefore the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not apply.


ORDER

Service connection for a left eye disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


